     Case 2:18-cv-02483-JAK-E Document 44 Filed 03/04/19 Page 1 of 9 Page ID #:320



       RAFEY S. BALABANIAN (SBN 315962)
 1    rbalabanian@edelson.com
      J. AARON LAWSON (SBN 319306)
 2    alawson@edelson.com
      EDELSON PC
 3    123 Townsend Street, Suite 100
      San Francisco, California 94107
 4    Telephone: (415) 212-9300
      Facsimile: (415) 373-9435
 5
      Attorneys for Plaintiff Jonathan Carmel
 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11 JONATHAN CARMEL, individually and               Case No. 2:18-cv-02483-JAK-E
     on behalf of all others similarly situated,
12                                                 PLAINTIFF’S MOTION TO
                         Plaintiff,                APPROVE ALTERNATIVE SERVICE
13                                                 ON DEFENDANT MARK KARPELES
                  v.
14                                                 Judge:   Hon. John A. Kronstadt
   MIZUHO BANK, LTD. and MARK                      Date:    May 6, 2019
15 KARPELES,
                                                   Time:    8:30 a.m.
16                       Defendants.               Place:   Courtroom 10B

17

18
19

20

21

22

23

24

25

26

27

28

     PLAINTIFF’S MOT. FOR ALT. SERVICE                       CASE NO. 2:18-CV-02483-JAK-E
     Case 2:18-cv-02483-JAK-E Document 44 Filed 03/04/19 Page 2 of 9 Page ID #:321




 1                                       INTRODUCTION
 2         As the Court is aware, Plaintiff has been attempting serve Defendant Mark
 3 Karpeles—a French citizen living in Japan—for months. After securing a recent mailing

 4 address for Mr. Karpeles, Plaintiff sent translated versions of case documents to the

 5 Japanese government who, in turn, attempted to serve Mr. Karpeles at his home address

 6 under the procedures set out by The Hague Convention on the Service Abroad of Judicial

 7 and Extra Judicial Documents in Civil or Commercial Matters. But on January 29, 2019

 8 (via letter dated January 24, 2019), Plaintiff received word that these attempts at service
 9 were not successful. While disappointing, this outcome is not altogether unsurprising:

10 Mr. Karpeles also managed to avoid formal Hague Convention service in Greene, et al. v.

11 Karpeles, et al., No. 1:14-cv-01437 (N.D. Ill.), a case with claims mirroring the ones

12 asserted here. Therefore, and as the plaintiffs did in Greene, Plaintiff Carmel now

13 respectfully asks that the Court authorize alternative service under Federal Rule of Civil

14 Procedure 4(f)(3), including by email and through Karpeles’s U.S.-based attorneys.

15                                       BACKGROUND
16 The Greene Litigation

17         The Greene case was filed on February 27, 2014, only days after the collapse of
18 the Mt. Gox Exchange. (See Greene v. Karpeles, et al., No. 1:14-cv-01437 [“Greene”],
19 Dkt. 1.) Like this matter, the plaintiffs in Greene—all of whom lost bitcoin or fiat

20 currency when Mt. Gox suddenly went dark—assert counts for fraud and negligence

21 against Mark Karpeles. (Greene Dkt. 1, ¶¶ 44-77.)

22         Over the course of several months, the Greene plaintiffs attempted to serve Mr.
23 Karpeles (who, like now, was living in Japan) via several avenues, including through (i)

24 registered agents based in the United States, (ii) the procedures set out in the Hague

25 Convention, (iii) email, and (iv) international mail.1 (Greene Dkt. 83.) In the meantime,

26
     1     Article 10(a) of the Hague Convention allows parties to send judicial document
27 “by postal channels, directly to persons abroad” unless a signatory country specifically

28
     PLAINTIFF’S MOT. FOR ALT. SERVICE           1              CASE NO. 2:18-CV-02483-JAK-E
     Case 2:18-cv-02483-JAK-E Document 44 Filed 03/04/19 Page 3 of 9 Page ID #:322




 1 Karpeles appeared through counsel in Greene for the purpose of opposing jurisdiction

 2 and service. (Greene Dkts. 51-53.) Following this appearance, the Greene plaintiffs

 3 requested that, pursuant to Federal Rule 4(f)(3), the court approve alternative service on

 4 Mr. Karpeles via his retained counsel. (Greene Dkt. 54.) The motion was entered and

 5 continued, and the case against Mark Karpeles was stayed while other parties attempted

 6 to effectuate a class settlement. (Greene Dkt. 94.) In the meantime, Karpeles’s lawyers

 7 sought leave to withdraw their appearances because their client had stopped paying.

 8 (Greene Dkt. 121, ¶¶ 2, 4.) But in light of the pending motion for alternative service,
 9 Judge Feinerman first instructed the Greene plaintiffs to send copies of case materials to

10 Karpeles’s attorneys. (Greene Dkt. 128.) Following that transmission, Karpeles’s lawyers

11 withdrew from the case. (Greene Dkt. 129.)

12         By the time the stay against Mark Karpeles was lifted, the Greene plaintiffs
13 learned that their attempts at service through the Hague Convention were unsuccessful.

14 (Greene Dkt. 232-1, ¶¶ 3-4.) As such, they renewed their motion for alternative service

15 via Karpeles’s former counsel. (Greene Dkt. 232.) That motion was granted on

16 September 21, 2016. (Greene Dkt. 235.)

17         On August 10, 2018, the Greene plaintiffs moved for entry of default against Mark
18 Karpeles. (Greene Dkt. 386.) That action prompted Mr. Karpeles to again appear through
19 counsel, this time through attorneys at Pedersen & Houpt. (Greene Dkts 388, 389.) Mr.

20 Karpeles then opposed an entry of default and moved for dismissal under Federal Rule

21 12(b)(1). (Greene Dkt. 390.) After briefing the motion to dismiss, Judge Feinerman

22 indicated that Mr. Karpeles’s motion would be denied and instructed the parties to submit

23 a proposed case schedule. (Greene Dkt. 401.) The parties in Greene conferred as

24 instructed and, after Ms. Brennan confirmed that she had followed up with Mr. Karpeles,

25

26 objects to such communications. (Convention Done at the Hague Nov. 15, 1965, Feb. 20,
     1969, 20 U.S.T. 361.) On December 21, 2018, the Japanese government indicated that it
27 opposes Article 10(a).

28
     PLAINTIFF’S MOT. FOR ALT. SERVICE          2              CASE NO. 2:18-CV-02483-JAK-E
     Case 2:18-cv-02483-JAK-E Document 44 Filed 03/04/19 Page 4 of 9 Page ID #:323




 1 they filed a jointly-proposed schedule on January 31, 2019. (Greene Dkt. 402; Lawson

 2 Decl. ¶ 6, attached hereto as Exhibit 1.)

 3 Carmel’s Attempts at Service in this Case

 4         Carmel filed this case on March 27, 2018, where he—like the plaintiffs in
 5 Greene—asserted claims for fraud and negligence against Mr. Karpeles. (Dkt. 1.) The

 6 complaint and other initiating documents from this case were sent to Mark Karpeles’s

 7 personal email account (magicaltux@gmail.com),2 an address he used to communicate

 8 with attorneys at Edelson PC over the course of the Greene case, and by email and USPS
 9 certified mail to his former attorneys in Greene. (Lawson Decl. ¶ 7); see also In re: Mt.

10 Gox Bitcoin Exchange Litig., MDL 2829, Dkt. 16-2.) And after securing a last-known

11 mailing address, (Dkts. 36, ¶ 2; 43, ¶ 1) Plaintiff Carmel initiated the process of serving

12 Mark Karpeles through the Hague Convention procedures, (Dkts. 36, ¶ 4; 43, ¶ 3.)

13         On January 29, 2019, the Japanese government informed Plaintiff that that their
14 attempts to serve Mr. Karpeles were—as was the case in Greene—unsuccessful. (Lawson

15 Decl. ¶ 9.)

16                                        ARGUMENT
17         Under Federal Rule of Civil Procedure 4(f), a plaintiff may serve an individual
18 residing in a foreign country “by any internationally agreed means of service that is
19 reasonably calculated to give notice, such as those authorized by the Hague Convention

20 on the Service Abroad of Judicial and Extrajudicial Documents” or “by other means not

21 prohibited by international agreement, as the court orders.” “The decision whether to

22 allow alternative methods of service of process under Rule 4(f)(3) is committed to the

23 sound discretion of the district court.” Brockmeyer v. May, 383 F.3d 798, 805 (9th Cir.

24 2004) (internal quotations and citation omitted). Before approving alternative service, a

25
     2   Over the course of the Greene litigation, Mr. Karpeles used this email account to
26
   communicate directly with attorneys at Edelson PC, for the purpose of assisting in the
27 prosecution of claims asserted against Mizuho Bank. (Lawson Decl. ¶ 7.)

28
     PLAINTIFF’S MOT. FOR ALT. SERVICE           3              CASE NO. 2:18-CV-02483-JAK-E
     Case 2:18-cv-02483-JAK-E Document 44 Filed 03/04/19 Page 5 of 9 Page ID #:324




 1 court “may require a showing by the plaintiff that reasonable efforts to serve the

 2 defendant have already been made and that the court's intervention will avoid further

 3 unduly burdensome or futile attempts at service.” Oh v. Chan, No.

 4 CV0704891DDPAJWX, 2008 WL 11338884, at *2 (C.D. Cal. Sept. 16, 2008) (quoting

 5 Williams v. Advertising Sex LLC, 231 F.R.D. 483, 486 (N.D.W. Va 2005)) (emphasis in

 6 original). That said, the use of alternative means “is neither a ‘last resort’ nor

 7 ‘extraordinary relief[.]’” Id. (quoting Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d

 8 1007, 1015 (9th Cir. 2002)). Ultimately, a court may approve service in any manner
 9 consistent with due process and not prohibited by the Hague Convention. Fourte Int'l Ltd.

10 BVI v. Pin Shine Indus. Co., No. 18-CV-00297-BAS-BGS, 2019 WL 246562, at *3 (S.D.

11 Cal. Jan. 17, 2019) (citing Rio Props., 284 F.3d at 1016).

12         Under the circumstances at issue here, the Court should approve service on
13 Defendant Karpeles via email to his personal account at magicaltux@gmail.com and via

14 the attorneys presently representing him in Greene. Plaintiff has already made reasonable

15 efforts to serve Mark Karpeles in this case via conventional means. And the proposed

16 methods of service here—i.e., via email and delivery to his local counsel in Greene—are

17 not prohibited by the Hague Convention and readily satisfy due process.

18 I.      PLAINTIFF HAS MADE REASONABLE EFFORTS TO SERVE MR.
19         KARPELES PURSUANT TO RULE 4(f)(3).
20         As an initial matter, Plaintiff has diligently attempted to serve Mr. Karpeles
21 pursuant to Federal Rule of Civil Procedure 4(f)(1) by following the procedures set out in

22 the Hague Convention. To ensure the best chance at successful service, Plaintiff first

23 secured a “last known” mailing address for Defendant via a subpoena sent to Mr.

24 Karpeles’s U.S.-based employer in a related case. (Dkts. 36, ¶ 2; 43, ¶ 1; Lawson Decl. ¶

25 8.) Immediately after receiving the requested information, Carmel translated all relevant

26 case documents and submitted those and other materials to Japan’s Central Authority in

27 the Ministry of Foreign Affairs in August of 2018. See Japan – Central Authority &

28
     PLAINTIFF’S MOT. FOR ALT. SERVICE            4              CASE NO. 2:18-CV-02483-JAK-E
     Case 2:18-cv-02483-JAK-E Document 44 Filed 03/04/19 Page 6 of 9 Page ID #:325




 1 practical information, HAGUE CONFERENCE ON PRIVATE INT’L LAW,

 2 https://www.hcch.net/en/states/authorities/details3/?aid=261. (See also Dkts. 36, ¶ 2; 43,

 3 ¶ 1.) This attempt at service was reasonable, given that it complied with Federal Rule of

 4 Civil Procedure 4(f)(1), and timely, given that the 90-day deadline in Rule 4(m) does not

 5 apply to service of process in a foreign country. And while Plaintiff could conceivably

 6 attempt this process again, there’s no reason to believe it would result in anything other

 7 than more wasted time and effort.

 8         Beyond these efforts, and to further ensure that Mr. Karpeles was aware of the
 9 claims against him in this litigation, counsel for Plaintiff additionally: (i) sent copies of

10 the complaint and summons to Mr. Karpeles via email to his personal email address

11 (which Mr. Karpeles had used to communicate with attorneys at Edelson PC in Greene),

12 (ii) sent copies of the complaint and summons via certified mail to Mr. Karpeles’s former

13 attorneys in Greene, (MDL No. 2829, Dkts 1-3, 1-4), and (iii) attempted to deliver copies

14 of the complaint and summons to Mr. Karpeles through his current counsel in Greene,

15 who, at the time, refused to pass service copies to her client (Lawson Decl. ¶ 5).

16 II.     THE PROPOSED METHODS OF SERVICE HERE ARE NOT
17         PROHIBITED BY THE HAGUE CONVENTION.
18         Next, the proposed methods of service here—email and delivery to a foreign
19 defendant’s local attorneys—are not prohibited by the Hague Convention. “[N]umerous

20 courts have authorized alternative service under Rule 4(f)(3) even where the Hague

21 Convention applies . . . even in cases involving countries that, like [Japan], have objected

22 to the alternative forms of service permitted under Article 10 of the Hague Convention.”

23 Richmond Techs., Inc. v. Aumtech Bus. Sols., No. 11-CV-02460-LHK, 2011 WL

24 2607158, at *12 (N.D. Cal. July 1, 2011) (citing In re LDK Solar Secs. Litig., No. C 07–

25 05182 WHA, 2008 WL 2415186, at *3 (N.D. Cal. June 12, 2008); Williams–Sonoma Inc.

26 v. Friendfinder Inc., No. C 06–06572 JSW, 2007 WL 1140639, at *2 (N.D. Cal. Apr.17,

27 2007)). Acceptable methods of alternative service include email, even for countries (like

28
     PLAINTIFF’S MOT. FOR ALT. SERVICE            5               CASE NO. 2:18-CV-02483-JAK-E
     Case 2:18-cv-02483-JAK-E Document 44 Filed 03/04/19 Page 7 of 9 Page ID #:326




 1 Japan) that object to a foreign party’s sending of judicial documents through “postal

 2 channels.” See, e.g., Fourte Int'l Ltd. BVI v. Pin Shine Indus. Co., No. 18-CV-00297-

 3 BAS-BGS, 2019 WL 246562, at *2 (S.D. Cal. Jan. 17, 2019) (approving alternative

 4 service via email and service upon local counsel for defendants located in China, which

 5 objects to Hague Convention Article 10(a)); see also SEC v. China Sky One Med., Inc.,

 6 No. CV1207543MWFMANX, 2013 WL 12314508, at *2 (C.D. Cal. Aug. 20, 2013)

 7 (“[N]umerous courts have held that service by e-mail does not violate the Hague

 8 Convention, even when the destination country has objected to service through postal
 9 channels under Article 10.”). Service on a foreign defendant’s local counsel also is

10 acceptable. See, e.g., Fourte Int’l, 2019 WL 246562, at *2. Accord Rio Props., 284 F.3d

11 at 1017.

12 III.    THE PROPOSED METHODS OF SERVICE ALSO COMPORT WITH
13         DUE PROCESS.
14         Finally, the proposed alternative service also comports with due process. To
15 satisfy this requirement, a method of service “must be ‘reasonably calculated, under all

16 the circumstances, to apprise interested parties of the pendency of the action and afford

17 them an opportunity to present their objections.’” Rio Props., 284 F.3d at 1016–17

18 (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)). Email
19 addresses can satisfy this requirement, particularly where a defendant holds an email

20 address out as a preferred method of contact. See, e.g., D.Light Design, Inc. v. Boxin

21 Solar Co., No. C-13-5988 EMC, 2015 WL 526835, at *2 (N.D. Cal. Feb. 6, 2015).

22 Accord Rio Props., 284 F.3d at 1017 (affirming propriety of service of process by email,

23 and noting that, under the facts of the case, “it was the method of service most likely to

24 reach [the defendant].”). Service through a defendant’s local counsel can also satisfy this

25 requirement, even where such counsel has “disavowed that [she] was authorized to accept

26 service of any complaint” related to the dispute in question. Hawkins v. Bank of Am.,

27 N.A., No. 17-CV-01954-BAS-AGS, 2018 WL 1616941, at *4 (S.D. Cal. Apr. 4, 2018)

28
     PLAINTIFF’S MOT. FOR ALT. SERVICE           6              CASE NO. 2:18-CV-02483-JAK-E
     Case 2:18-cv-02483-JAK-E Document 44 Filed 03/04/19 Page 8 of 9 Page ID #:327




 1 (approving alternative service through local counsel on showing that the defendant “was

 2 in contact with [the defendant][.]”) (citing collected cases). Accord Rio Props., 284 F.3d

 3 at 1017 (affirming that ordered service on defendant’s local counsel was “constitutionally

 4 acceptable” because such counsel “knew of [defendant’s] legal positions, and it seems

 5 clear that he was in contact with [defendant] in Costa Rica”).

 6         Here, service via email or his local counsel are will apprise Mr. Karpeles of the
 7 claims asserted against him in this case. In terms of email, Mr. Karpeles has repeatedly

 8 used the “magicaltux@gmail.com” email address to communicate directly with attorneys
 9 at Edelson PC (i.e., during their representation of other individuals affected by Mr.

10 Karpeles’s conduct), and frequently provides that email address to others when

11 communicating about business, questions, or complaints relating to the failed Mt. Gox

12 Exchange. (Lawson Decl. ¶ 7.) And in terms of service upon Karpeles’s counsel in

13 Greene, there’s no question that those attorneys are presently in contact with Mr.

14 Karpeles in Japan—in fact, they recently confirmed their client’s approval of a case

15 management statement that was filed in that case on January 31, 2019 and otherwise

16 continue to file papers and motions on their client’s behalf. (Id. ¶ 6.) Moreover, the

17 claims asserted against Karpeles in Greene are essentially identical to those asserted here,

18 which should provide additional confidence that, following the transmission of case
19 documents, Mr. Karpeles is readily apprised of the nature and scope of these proceedings.

20 See United States v. Lebanese Canadian Bank SAL, 285 F.R.D. 262, 266-67 (S.D.N.Y.

21 2012) (approving service on local counsel when counsel had appeared to contest similar

22 allegations in a different case).

23                                       CONCLUSION
24         Mark Karpeles has known about these claims since they were filed five years ago
25 in the Northern District of Illinois and he undoubtedly has notice of this case as well.

26 Presently, because Plaintiff has made reasonable efforts to serve Karpeles through the

27 Hague Convention and service via email and through his local counsel will apprise him

28
     PLAINTIFF’S MOT. FOR ALT. SERVICE           7              CASE NO. 2:18-CV-02483-JAK-E
     Case 2:18-cv-02483-JAK-E Document 44 Filed 03/04/19 Page 9 of 9 Page ID #:328




 1 of the case, his motion to approve alternative service on Mark Karpeles should be

 2 granted.

 3
                                            Respectfully submitted,
 4

 5                                          JOHNATHAN CARMEL, individually and on
                                            behalf of all others similarly situated,
 6

 7 Dated: March 4, 2019                     By: /s/ J. Aaron Lawson
                                            One of Plaintiff’s Attorneys
 8
                                            RAFEY S. BALABANIAN (SBN – 315962)
 9
                                            rbalabanian@edelson.com
10                                          J. AARON LAWSON (SBN – 319306)
                                            alawson@edelson.com
11                                          EDELSON PC
                                            123 Townsend Street, Suite 100
12                                          San Francisco, California 94107
                                            Tel: (415) 212-9300
13                                          Fax: (415) 373-9435
14                                          Counsel for Plaintiff and the Putative Classes
15

16

17

18
19

20

21

22

23

24

25

26

27

28
     PLAINTIFF’S MOT. FOR ALT. SERVICE         8             CASE NO. 2:18-CV-02483-JAK-E
